DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  
Claim 17, line 1 recites “the method claim 16” should be corrected to read --the method claim of 16--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breznock (US 2003/0018309).
Regarding claim 1, Breznock discloses a system (Fig. 1, tube 10) comprising: a tube (Fig. 1, tubing 22) for insertion in a patient's chest cavity (the tubing 22 is for insertion in a patient's chest cavity; para. [0008)]); an inflatable sac (Fig. 1, intracorporeal fixation device 18; para. [0029]) configured on a first section of said tube (Fig. 1, the intracorporeal fixation device 18 is configured on a first section of the tube 10; para. [0033]); an inflation valve (Fig. 1, intracorporeal fixation-enabling adapter 28) for inflating said inflatable sac (Fig. 1, the  intracorporeal fixation-enabling adapter 28 is a balloon inflation adapter or fitting; para. [0029]); and a flange (Fig. 1, extracorporeal fixation device 16; para. [0029]) associated with a second section of said tube (Fig. 1, the extracorporeal fixation device 16 is associated with a second 
Regarding claim 2, Breznock discloses the system of claim 1 wherein said first section of said tube is inserted into said patient's body (Fig. 1, the first section of the tubing 22, including the intracorporeal fixation device 18, is inserted into the patient's body; para. [0040]) and said second section of said tube is external to said patient's body (Fig. 2, the second section of the tubing 22, including the extracorporeal fixation device 16, is external to the patient’s body; para. [0042]).
Regarding claim 3, Breznock discloses the system of claim 1 further comprising: a dressing (Fig. 1, the extracorporeal fixation device 16 includes an adhesive layer that acts as a contamination barrier; para. [0046]) configured between an external surface of a patient's body - and said flange (Fig. 1, the adhesive layer is on the distal side of the extracorporeal fixation device 16, between an external surface of a patient's body and the extracorporeal fixation device 16; para. [0046}).
Regarding claim 4, Breznock discloses the system of claim 3 wherein said dressing further comprises at least one of: one or more adhesive layers; one or more sealing layers; and one or more gauze layers (Fig. 1, the distal side of the extracorporeal fixation device 16 includes an adhesive layer to facilitate fixation and provide a contamination barrier at the entry site; para. [0046)). 
Regarding claim 5, Breznock discloses the system of claim 3 wherein said dressing and said flange are pre-attached to said second section of said tube (Fig. 1, the extracorporeal fixation device 16 and the adhesive layer are pre-attached to the second section of the tubing 22; para. [0033]; para. [0042]; para. [0046)). 
Regarding claim 6, Breznock discloses the system of claim 1 further comprising: a locking member (Fig. 1, the device 16 is a lockable clip device; para. [0043]) associated with said flange (Fig. 1, the device 16 is a lockable clip device; para. [0043]) and configured to 
Regarding claim 7, Breznock discloses the system of claim 1 further comprising: a conduit (Fig. 1, Fig. 2, balloon inflation lumen 36) .f formed in said tube (Fig. 2, the balloon inflation lumen 36 is formed in the tubing 22), said conduit being fluidically connected to said inflatable sac (Fig. 1, Fig. 2, the balloon inflation lumen 36 is fluidly connected to the intracorporeal fixation device 18; para. [0040)) and said conduit being fluidically connected to said inflation valve (Fig. 1, Fig. 2, the balloon inflation lumen 36 is fluidly connected to the intracorporeal fixation-enabling adapter 28; para. [0040)). 
Regarding claim 8, Breznock discloses a chest tube apparatus (Fig. 1, tube 10) comprising: a tube (Fig. 1, tubing 22) for insertion in a patient's chest cavity (the tubing 22 is for insertion in a patient's chest cavity; para. [0008]); an inflatable cuff (Fig. 1, intracorporeal fixation device 18; para [0029]) configured on said tube (Fig. 1, the intracorporeal fixation device 18 is configured on the tubing 22; para. (0033); an inflation valve (Fig. 1, intracorporeal fixation-enabling adapter 28) for inflating said inflatable cuff (Fig. 1, the intracorporeal fixation-enabling adapter 28 is a balloon inflation adapter or fitting; para. [0029]); and a flange (Fig. 1, extracorporeal fixation device 16; para. [0029]) associated with said tube (Fig. 1, the extracorporeal fixation device 16 is associated with the tubing 22; para. (0033]) configured for securing said tube (Fig. 1, the extracorporeal fixation device 16 is configured for securing the tubing 22; para. [0042)).
Regarding claim 9, Breznock discloses the apparatus of claim 8 wherein said tube further comprises a first section (Fig. 1, the tubing 22 includes a first, insertion section; para. [0040}) and a second section (Fig. 2, the tubing 22 includes a section, non-insertion section; para. [0042)), wherein said cuff is formed on said first section of said tube (Fig. 1, the 
Regarding claim 10, Breznock discloses the apparatus of claim 8 further comprising: a dressing (Fig. 1, the extracorporeal fixation device 16 includes an adhesive layer that acts as a contamination barrier; para. {0046]) configured between an external surface of a patient's body and said flange (Fig. 1, the adhesive layer is on the distal side of the extracorporeal fixation device 16, between an external surface of a patient's body and the extracorporeal fixation device 16; para. [0046)). 
Regarding claim 11, Breznock discloses the apparatus of claim 10 wherein said dressing further comprises at least one of: one or more — adhesive layers; one or more sealing layers; and one or more gauze layers (Fig. 1, the distal side of the extracorporeal fixation device 16 includes an adhesive layer to facilitate fixation and provide a contamination barrier at the entry site; para. [(0046)). 
Regarding claim 12, Breznock discloses the apparatus of claim 10 wherein said dressing and said flange are pre-attached to said second section of said tube (Fig. 1, the extracorporeal fixation device 16 and the adhesive layer are pre-attached to the second section of the tube; para. [0033]; para. (0042); para. [0046)). 
Regarding claim 13, Breznock discloses the apparatus of claim 10 wherein said dressing is integrated on said flange (Fig. 1, the adhesive layer is integrated on the extracorporeal fixation device 16; para. [0046)]). 
Regarding claim 14, Breznock discloses the apparatus of claim 8 further comprising: a locking member (Fig. 1, the device 16 is a lockable clip device; para. [0043]) associated with 
Regarding claim 15, Breznock discloses the apparatus of claim 8 further comprising: a conduit (Fig. 1, Fig. 2, balloon inflation lumen 36) , formed in said tube (Fig. 2, the balloon inflation lumen 36 is formed in the tubing 22), said conduit being fluidically connected to said . inflatable cuff (Fig. 1, Fig. 2, the balloon inflation lumen 36 is fluidly connected to the intracorporeal fixation device 18; para. (0040)) and said conduit being fluidically connected to said inflation valve (Fig. 1, Fig. 2, the balloon inflation lumen 36 is fluidly connected to the intracorporeal fixation-enabling adapter 28; para. [0040)). 
Regarding claim 16, Breznock discloses a method for chest tube thoracostomy (Fig. 4A, Fig. 4B, a method for chest tube thoracostomy; para. [0038]) comprising: inserting a chest tube (Fig. 1, tube 10) in a patient (Fig. 4B, inserting a cannula 10; para. [0039]), said chest tube (Fig. 1, tube 10) comprising an inflatable cuff (Fig. 1, intracorporeal fixation device 18; para. [0029)), an inflation valve (Fig. 1, intracorporeal fixation-enabling adapter 28; para. {0029)), and a flange (Fig. 1, extracorporeal fixation device 16; para. [0029)): inflating said inflatable cuff (Fig. 1, Fig. 2, inflating the intracorporeal fixation device 18; para. [0040]) via said inflation valve (Fig. 1, Fig. 2, the intracorporeal fixation device 18 is inflated via the intracorporeal fixation-enabling adapter 28; para. [0040]); adjusting a position of said chest tube in said patient (Fig. 4B, adjusting a position of the tube 10 in the patient; para. [(0039}); and securing said chest tube at said position with said flange (Fig. 1, Fig. 2, the tube 10 is secured at the position with the flange; para. [0042]). 
Regarding claim 18, Breznock discloses the method of claim 16 further comprising: applying a dressing between an external surface of a patient's body and said flange (Fig. 1, the 
Regarding claim 19, Breznock discloses the method of claim 16 wherein said dressing further comprises at least one of: one or more adhesive layers; one or more sealing layers; and one or more gauze layers (Fig. 1, the distal side of the extracorporeal fixation device 16 includes an adhesive layer to facilitate fixation and provide a contamination barrier at the entry site; para. [0046)). 
Regarding claim 20, Breznock discloses the method of claim 16 wherein securing said chest tube at said position with said flange further comprises: engaging a locking member associated with said flange to secure said flange at said location around said tube (Fig. 1, when the desired location of the device 16 on the tube 10 is reached, the lock is closed and the device 16 engages the tube 10 with enough force to secure the device 16 at the location around the second section of the tube; para. [0043)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Breznock in view of Albrecht (US 2012/0190930).
Regarding claim 17, Breznock discloses the method of claim 16, wherein the cuff contacts an internal chest wall (Fig. 1, Fig. 2, the intracorporeal fixation device 18 contacts an internal chest wall; para. [0040]). Breznock fails to explicitly disclose wherein adjusting a position of said chest tube further comprises: drawing said chest tube out of said patient until said cuff contacts an internal chest wall of said patient. 
Albrecht discloses a chest tube (Fig. 17, cannula assembly 210; para. [0102]) comprising an inflatable cuff (Fig. 17, balloon 400 on a balloon trocar 200; para. [0102]), inserting the chest tube in a patient (Fig. 17, inserting the cannula assembly 210 in a body cavity 52; para. (0102)), inflating the inflatable cuff (Fig. 17, inflating the balloon 400; para. (0102}), and adjusting a position of the chest tube, adjusting a position of the chest tube comprising drawing the chest tube out of the patient until the cuff contacts an internal chest wall of the patient (Fig. 17, the balloon trocar 200 is drawn proximally until the inflated balloon is compressed against the inner surface of the body wall 50; para. [0102]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breznock with the teaching of Albrecht. The motivation for doing so would have been to seal the thoracic wall, thereby preventing a pneumothorax as taught by Breznock (para. [0002)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (US 2009/0205643) discloses pulmonary catheters with a balloon and cuff.
Albrecht (US 2009/0221960) discloses trocar cannula with cuff and balloon.
Loske (US 2016/0367747) discloses catheters with balloons for insertion into the body.
Arnim (US 20130281979) discloses cardioplegia catheters including a balloon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781